IH87-W
                                ELECTRONIC RECORD




COA#       01-13-00698-CR                        OFFENSE:        22.021 (Agg Sex Assault)

           Eber Martinez v. The State of
STYLE:     Texas                                 COUNTY:         Fort Bend

COA DISPOSITION:      AFFIRM                     TRIAL COURT:    268th District Court


DATE: 10/07/2014                  Publish: YES   TC CASE #:      12-DCR-060497




                        IN THE COURT OF CRIMINAL APPEALS



STYLE:   Eber Martinez v. The State of Texas

           PRO S£                     Petition
                                                      CCA#:

                                                      CCA Disposition:
                                                                      W7«/¥
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:
                                                      JUDGE:

DATE:          liik
             0llljISM?                                SIGNED:                           PC:_

JUDGE:          /^/£**M~                              PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                             ELECTRONIC RECORD